Case 2:04-cr-00032-LGW-BWC Document 43 Filed 06/25/20 Page 1 of 4

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By mgarcia at 3:07 pm, Jun 25, 2020
Case 2:04-cr-00032-LGW-BWC Document 43 Filed 06/25/20 Page 2 of 4
Case 2:04-cr-00032-LGW-BWC Document 43 Filed 06/25/20 Page 3 of 4
Case 2:04-cr-00032-LGW-BWC Document 43 Filed 06/25/20 Page 4 of 4
